     Case 2:20-cv-02186-APG-EJY Document 3 Filed 12/08/20 Page 1 of 3



 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3    KEITH PAUL BIRD,                                           Case No. 2:20-cv-02186-APG-EJY

 4                   Plaintiff,
                                                                               ORDER
 5           v.

 6    JAMES DZURENDA, et al.,

 7                   Defendants.

 8

 9   I.     DISCUSSION

10          On December 1, 2020, Plaintiff an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), filed an application to proceed in forma pauperis together with a civil rights

12   complaint under 42 U.S.C. § 1983. (ECF Nos. 1-1, 1). Plaintiff has not submitted a current

13   application to proceed in forma pauperis nor current financial attachments. Under 28 U.S.C. §

14   1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a civil action may apply to

15   proceed in forma pauperis, which allows the inmate to file the civil action without prepaying the full

16   $402 filing fee. To apply for in forma pauperis status, the inmate must submit all three of the

17   following documents to the Court:

18          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

19          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

20          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

21          (i.e. page 4 of this Court’s approved form), and

22          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

23          six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff

24          must still submit an inmate account statement for the dates he has been present at the facility.

25          The Court grants Plaintiff a one-time extension to file a fully complete application to

26   proceed in forma pauperis containing all three of the required documents or, in the alternative, pay

27   the $402 filing fee for this action on or before February 5, 2021. Absent unusual circumstances,

28
     Case 2:20-cv-02186-APG-EJY Document 3 Filed 12/08/20 Page 2 of 3




 1   the Court will not grant any further extensions of time. If Plaintiff is unable to file a fully complete

 2   application to proceed in forma pauperis with all three required documents or pay the full $402 filing

 3   fee on or before February 5, 2021, the Court will dismiss this case without prejudice for Plaintiff to

 4   file a new case with the Court when Plaintiff is able to acquire all three of the documents needed to

 5   file a fully complete application to proceed in forma pauperis or pay the full $402 filing fee.

 6          A dismissal without prejudice means Plaintiff does not give up the right to refile the case

 7   with the Court, under a new case number, when Plaintiff has all three documents needed to submit

 8   with the application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file an

 9   application to proceed in forma pauperis and instead pay the filing fee of $402 on or before

10   February 5, 2021 to proceed with this case.

11          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court will not

12   file the complaint unless and until Plaintiff timely files a fully complete application to proceed in

13   forma pauperis with all three documents or pays the full $402 filing fee.

14   II.    CONCLUSION

15          For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s application to proceed

16   in forma pauperis (ECF No. 1) is denied without prejudice. Plaintiff may file a new and fully

17   complete application to proceed in forma pauperis that includes all three documents by February

18   5, 2021.

19          IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the approved

20   form application to proceed in forma pauperis by an inmate, as well as the document entitled

21   information and instructions for filing an in forma pauperis application.

22          IT IS FURTHER ORDERED that on or before February 5, 2021, Plaintiff shall either pay

23   the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52

24   administrative fee) or file with the Court:

25          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

26          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page

27          3),

28
                                                     -2-
     Case 2:20-cv-02186-APG-EJY Document 3 Filed 12/08/20 Page 3 of 3




 1          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

 2          (i.e. page 4 of this Court’s approved form), and

 3          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

 4          six-month period.

 5          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

 6   proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action

 7   on or before February 5, 2021, the Court will dismiss this action without prejudice for Plaintiff to

 8   refile the case with the Court, under a new case number, when Plaintiff has all three documents

 9   needed to file a complete application to proceed in forma pauperis or pays the the full $402 filing

10   fee.

11          IT IS FURTHER ORDERED that the Clerk of the Court shall retain Plaintiff’s complaint

12   (ECF No.1-1) but will not file it at this time.

13          Dated this 8th day of December 2020

14

15                                                     ELAYNA J. YOUCHAH
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                        -3-
